t c memo united_states tax_court william a and ann m jacobs petitioners v commissioner of internal revenue respondent john w and phyllis m connelly petitioners v commissioner of internal revenue respondent docket nos filed date carol b bonebrake for petitioners robert j burbank for respondent memorandum findings_of_fact and opinion gerber judge these consolidated cases involve income_tax deficiencies determined by respondent for petitioners’ taxable_year respondent determined a dollar_figure deficiency for petitioners william a and ann m jacobs docket no and a dollar_figure deficiency for petitioners john w and phyllis m - - connelly docket no these cases were consolidated for trial briefing and opinion pursuant to rule a the sole issue for our consideration is whether the portion of petitioners’ judgment allocated as liquidated_damages received in an action under the fair labor standards act of u s c secs b flsa is excludable from gross_income as damages received on account of personal_injury_or_sickness under sec_104 findings_of_fact at the time their respective petitions were filed petitioners william a and ann m jacobs husband and wife resided in silver lake kansas and petitioners john w and phyllis m connelly husband and wife resided in wichita kansas ann jacobs and phyllis connelly are petitioners in this case solely because they joined in filing federal_income_tax returns with their husbands hereinafter references to petitioners refer only to william jacobs and john connelly petitioner jacobs was employed by the kansas state highway patrol from to he worked as a road trooper an aircraft pilot and then held a position in the highway patrol 1‘ unless otherwise indicated rule references are to this court’s rules_of_practice and procedure and section references are to the internal_revenue_code in effect for the taxable_year in question the stipulation of facts and the attached exhibits are incorporated herein by this reference - - headquarters petitioner connelly was employed by the kansas state highway patrol from until during his tenure he was a field trooper field sergeant field lieutenant and field captain he retired in date and was rehired the following day by the highway patrol as a motor-carrier inspection lieutenant until his termination in jacobs and connelly joined in a suit entitled kinnett v state of kansas case nos 90-4209-des 90-4214-des and 4215-des filed in the u s district_court for the district of kansas in kinnett kinnett involved claims under the flsa for unpaid overtime compensation_for employee-plaintiffs who had been classified as exempt from the requirements of the act the amended complaint alleged that the defendant had employed the plaintiffs on an hourly basis but required them to work in excess of the hourly levels specified in u s c section and did not compensate the plaintiffs for their overtime hours both jacobs and connelly had consistently worked in excess of hours a week during their tenure the employee-plaintiffs’ action challenged the exempt classification as improper because the employees did not meet the exemption test set forth in c f_r sec_541 and sought unpaid overtime compensation liquidated_damages attorney’s fee and costs under q4e- u s c sec_216 a subsequent pretrial order contained further details of the parties’ factual contentions and legal theories and bifurcated the action to arrange for separate trials on the liability and damage issues neither the amended complaint nor the pretrial order made any reference to physical injuries or sickness claimed by any plaintiff the only claims made were based on the allegedly improper exemption and resulting loss of overtime pay no trial was ever held because the parties reached a settlement agreement and filed a joint motion for judicial approval of settlement terms and dismissal of action with prejudice joint motion setting out the terms of the settlement with one exception the plaintiffs settled their claims for percent of the amounts claimed for unpaid overtime compensation and for an equal amount for liquidated_damages the joint motion provided that the defendant would provide the settlement amounts in exchange for liability releases signed by the plaintiffs the joint motion described the settlement agreement as entailing a full and final settlement release and waiver of any and all claims plaintiffs have made or could have made arising out of any and all known and unknown economic losses or damages compensable under the flsa the actual release stated i hereby release acquit and forever discharge the state of kansas of and from any and all actions causes of action claims demands declaratory_judgment damages back wages overtime compensation expenses compensation attorneys fees interest liguidated damages costs and all consequential damage on account of or in any way arising out of any and all known and unknown economic losses or damages compensable under the fair labor standards act resulting from or which may result from my employment with the state of kansas or any agency of the state of kansas from date through date on date the u s district_court for the district of kansas entered a journal entry of dismissal with prejudice and approved the settlement agreement plaintiffs received the settlement payments in two checks one representing the unpaid overtime compensation and the other representing the liquidated_damages portion of the settlement the portion allocated to back wages had all applicable taxes and employee contributions withheld and the portion allocated to liquidated_damages was paid in full to the employees the release provided that the liquidated_damages portion of the settlement payment would be reported to the internal_revenue_service on a form 1099-misc the total amount due to jacobs by the state of kansas was dollar_figure the state issued him a w-2 in the amount of dollar_figure withheld income and fica_taxes on that amount and paid the balance of the dollar_figure to jacobs which he then reported on his federal_income_tax return as income the state of kansas also issued him a form 1099-misc in the amount of dollar_figure and -- - paid him that amount withholding nothing he disclosed receipt of those funds on his return but did not report that amount as income the total amount due to connelly by the state of kansas was dollar_figure the state issued him a form_w-2 in the amount of dollar_figure withheld income and fica_taxes and paid him the balance of the dollar_figure which he then reported as income on his federal_income_tax return the state also issued him a form 1099-misc in the amount of dollar_figure and paid him that amount withholding nothing he disclosed receipt of those funds on his return but did not report that amount as income due to petitioners’ exclusion of the liguidated damages settlement payments from income the commissioner issued deficiency notices to each jacobs and connelly each claim that the liquidated_damages payments were excluded from income as compensation_for personal injuries and or sicknesses and that they had each suffered medical conditions while working for the kansas highway patrol jacobs began to have various physical problems in including failing eyesight elevated blood pressure and sexual dysfunction he also experienced mental anguish and stress because his job schedule and fatigue caused him to miss out on many family activities his physician put him on medication to reduce his blood pressure which decreased somewhat while he - was working and more so after he quit his job with the highway patrol he also noticed that his sexual dysfunction improved after retirement as well connelly also experienced medical problems such as loss of hearing lower back problems high blood pressure and depression he attributes his hearing loss to the state’s failure to provide ear protection during firearms training and the back problems to the physical demands placed on an officer such as sitting ina car for extended periods and helping people on the road by pushing cars out of the way or pulling people from cars he believes that his depression resulted from the stresses of the job connelly never filed a workman’s compensation claim for any of these injuries opinion petitioners contend that the liguidated damages portions of their settlement payments were excludable from gross_income pursuant to sec_104 as compensation paid on account of personal injuries or sickness respondent counters that petitioners’ liquidated_damages payments do not qualify for the sec_104 income exclusion because they were not paid as compensation_for personal injuries or sickness and or because liquidated_damages under flsa are punitive sec_104 states that gross_income shall not include the amount of any damages received whether by suit or agreement --- - and whether as lump sums or as periodic_payments on account of personal injuries or sickness sec_104 further states that sec_104 shall not apply to any punitive_damages in connection with a case not involving physical injury or physical sickness we first consider whether the payments petitioners received as settlement for liguidated damages in the kinnett litigation settlement are excludable from their taxable_income pursuant to sec_104 as damages received on account of personal injuries or sickness sec_61 includes in gross_income all income from whatever source derived this section is broadly constructed and any statutory exclusions from income must be narrowly construed see 515_us_323 sec_104 provides an exclusion for damages paid as compensation_for personal injuries or sickness if the damages are paid in settlement the amount is excludable only if it is received on account of personal injuries or sickness and it is received for claims based upon tort or tort type rights see commissioner v schleier supra pincite where damages are received pursuant to a settlement agreement as here the nature of the claim that was the basis for settlement controls whether such damages are excludable under sec_104 see 504_us_229 89_tc_632 affd 866_f2d_709 4th cir 87_tc_1294 affd 848_f2d_81 cir the determination of the nature of a claim is factual see 111_tc_305 the crucial question is in lieu of what was the settlement amount_paid 105_tc_396 affd 121_f3d_393 8th cir we first look to the written terms of settlement agreements to determine the origin and allocation of settlement proceeds see 88_tc_834 affd without published opinion 845_f2d_1013 3d cir we may make that determination by reference to such agreement when it is entered into in an adversarial context at arm’s length and in good_faith see 349_f2d_610 10th cir affg tcmemo_1964_33 to support their claim that the liquidated_damages portion of the settlement was paid on account of personal injuries and or sickness petitioners direct our attention to the wording of the release and to petitioners’ testimony about their understanding of the settlement agreement petitioners -- - interpret the wording of the release so that the words on account of or in any way arising out of any and all known and unknown economic losses or damages compensable under the fair labor standards act modifies only all consequential damage rather than modifying the list of all types of relief preceding and including all consequential damage by reading the release in this manner petitioners claim that they gave up all possible actions causes of action claims demands not limited to economic losses or damages against the state of kansas when they signed that release in doing so petitioners contend that they settled the claims for petitioners’ medical conditions thereby making the settlement proceeds paid on account of personal injury and or sickness we reject this interpretation petitioners’ interpretation of the release language is untenable when considered in conjunction with the explanation sec_37 the actual release stated i hereby release acquit and forever discharge the state of kansas of and from any and all actions causes of action claims demands declaratory_judgment damages back wages overtime compensation expenses compensation attorneys fees interest liquidated_damages costs and all consequential damage on account of or in any way arising out of any and all known and unknown economic losses or damages compensable under the fair labor standards act resulting from or which may result from my employment with the state of kansas or any agency of the state of kansas from date through date emphasis added of the release in the settlement and the description of the cause of action in the pretrial order the language in the release does not indicate that the clause at issue modifies only the last type of relief in the list given if that had been the intention the authors could have written it as petitioners rewrote it in their briefs with numbers clearly delineating the types of relief and applying the modifying clause only to the last type of relief the pretrial order description of the settlement agreement also belies petitioners’ interpretation the release is described as a release of any and all claims plaintiffs have made or could have made arising out of any and all known or unknown economic losses or damages compensable under the flsa this language clearly excludes from the release any claims for noneconomic injuries or for any claims for losses or damages arising out of non-flsa causes of action petitioners testified that they understood the release to cover all claims against the state of kansas including any claims for the medical conditions they contend resulted from their employment with the state although the belief of the payee is relevant to the inguiry the character of the settlement payment hinges ultimately on the dominant reason of the payor in making that payment see 290_f2d_283 2d cir affg tcmemo_1960_21 fono v commissioner t c affd without published opinion 749_f2d_37 9th cir that intent is clearly expressed in the language of the release and pretrial order we do not need to look further we also find persuasive the lack of any reference to personal injuries in the amended complaint and or pretrial order petitioners never made a claim for or reference to personal injuries suffered on the job in either the complaint contained only a challenge to the exempt status of certain state employees and asserted those employees’ rights to receive overtime compensation though notice_pleading is allowed by the kansas code of civil procedure rules civ proc kan stat ann sec e the short plain statement of the claim is sufficient only if it gives the defendant fair notice of what the plaintiff’s claim is and the ground upon which it rests rinsley v frydman p 2d kan citing 355_us_41 though it is not necessary to spell out a legal theory of relief in the pleadings the opponent must be apprised of the facts that entitle the plaintiff to relief see oller v kincheloe’s inc p 2d kan petitioners alleged no facts that provide even a hint of personal injury or illness petitioners attempt to justify the lack of facts about injury or illness by claiming that the pretrial order had bifurcated the damages and liability portions of the trial’ and therefore claim no discovery on personal injuries was appropriate this reasoning is unsatisfactory because it ignores the fact that the bifurcation happened more than years after the amended complaint was filed without reference to injury or illness moreover the settlement terms make it unlikely that the liquidated_damages payments were made to compensate specific personal injuries or sicknesses all plaintiffs in kinnett received a liquidated_damages settlement amount equal to their back wages payment the amounts paid were paid to each plaintiff in the action without reference to the severity or even existence of injury finally petitioners filed their cause of action under a federal act that does not provide for personal injury compensation the flsa was enacted to establish minimum wages and maximum hours for employees see 324_us_697 according to u s c sec_216 the only relief available under the flsa for excessive hours worked is the payment of back wages and payment of liguidated damages which are intended to compensate the employee for damages too obscure or difficult to estimate the pretrial order does not explain why the damage and liability portions of the trial were bifurcated caused by the delay of wage payment see 316_us_572 while we do not question the existence or severity of petitioners’ medical conditions they have failed to demonstrate that any portion of the settlement was paid on account of those conditions with no mention of personal injuries in the amended complaint or pretrial order and given the unavailability of the type of relief claimed by petitioners under the cause of action they pursued there has been no showing that the defendant settled the claim with an intention of compensating plaintiffs for personal injury or illness the income exclusion test under sec_104 for personal_injury_or_sickness compensation is two-prong both prongs settlement on account of personal_injury_or_sickness and settlement of a tort or tortlike claim are required because petitioners cannot show that any portion of the settlement was paid as compensation_for personal_injury_or_sickness the income is not excludable under sec_104 though there is some authority that a claim under flsa may not sound in contract thereby opening the possibility of a claim sounding in tort it 1s unnecessary to consider that argument here because both prongs of the test must be met -- - seeking a more global holding regarding the nature of the liquidated_damages under the flsa respondent makes an alternative argument that the liquidated_damages are punitive and therefore not excludable under sec_104 because we have already found that petitioners’ liguidated damages payments were not compensation_for personal injury or illness and therefore not excludable under sec_104 we need not decide whether liquidated_damages under flsa constitute punitive_damages to the extent not herein discussed we have considered all other arguments made by the parties and find them to be moot or without merit to reflect the foregoing decisions will be entered for respondent
